CUDAHY, Circuit Judge,
dissenting;
This case poses the longstanding problem of what happens when AU and Board *61disagree and the elusive and easily manipulable role of “credibility determinations” in this calculus. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 493, 71 S.Ct. 456, 467, 95 L.Ed. 456 (1951); Kopack v. NLRB, 668 F.2d 946, 953 (7th Cir.), cert. denied, 456 U.S. 994, 102 S.Ct. 2278, 73 L.Ed.2d 1290 (1982); Richmond Recording Corp. v. NLRB, 836 F.2d 289, 295 (7th Cir.1987). Here the Board has been at some pains not to disturb what it identifies as the AU’s credibility determinations. And the majority has gone to some lengths to invalidate the Board’s efforts by recourse to what it identifies as “implied” credibility determinations. To put the Board determination in a perhaps more understandable perspective, we should note that the General Counsel and the Union had argued that the ALJ’s conduct had created the appearance of prejudgment and partiality:
The General Counsel argues that the judge interfered with her ability to elicit testimony by his practice of questioning witnesses. She also contends, and the records show, that the judge interrupted the General Counsel’s examination of witnesses and invited the Respondent’s counsel to move to strike certain testimony. The General Counsel further asserts that the judge’s decision ignores the record, maligns the Union, and improperly resolves credibility issues because of prejudice and bias. Our review of the record reveals that some of the judge’s remarks and behavior could well be interpreted as disparaging the General Counsel and the Union. Although we do not condone the judge’s conduct, the record as a whole is insufficient to establish bias.
292 N.L.R.B. No. 1, Board Decision at 2 n. 3 (1988).
The Board rejected the General Counsel’s motion, based on the alleged bias of the judge, for a hearing de novo before a different administrative law judge. Nonetheless, the Board gave some credence to the charges and certainly these at least demonstrate that the AU had not been reticent in expressing his views of the parties and, presumably, other matters. It is therefore unwarranted to ascribe to him “implied” credibility determinations. If he thought a witness was not telling the truth, he was entirely capable of saying so with utmost clarity and precision. In order to identify a more elusive kind of “credibility finding” (and to assert thereby that the Board rejected the AU’s findings), the majority relies heavily on the AU’s general “findings,” which are indeed so panglos-sian as almost to engender skepticism. Thus, the AU said at one point that there was “no trace of any company effort, however subtle, to plant the seed of hope of increased wages and benefits if the Union were decertified and no other plan of threat or promise to influence the vote of its employees.” Id., AU Decision at 8. At an earlier point he said, “... I discerned no evidence of animus in [the company’s] pre-election conduct....” Id. That there should be no ill-feeling (“animus”) in the context of decertifying a union of almost thirty years standing seems to me almost too good to be true.1 Nor is such an attitude exactly congruent with the company’s post-election dropping of the union and the collective bargaining process like a hot potato.
In any event, the AU did not reject the reports by employees Thums and Tomczyk of statements by General Foreman Jourdan nor the reports by employees Braun and Gengler of statements by Supervisor Zirn-gible. The reporting employees underwent direct examination and cross-examination based in part on informal post-election interrogations by company counsel. Since they were mill workers and not law graduates, they may not have mastered the subtle distinctions between “promises” and “opinions,” not to mention “predictions” and “expectations.” But their testimony seems honest if not sophisticated and was not rejected by the ALJ. It certainly supplies substantial evidence upon which the *62Board might base a conclusion. Expansive rhetoric about the company’s benevolent outlook on a union decertification election does not seem to me an adequate substitute for specific discrediting of testimony if the latter is intended. I agree with the Board that the AU did not discredit the testimony of the four employees; nor did the Board for its part have to reject the AU’s finding that Zirngible’s and Jour-dan’s testimony was in its turn “candid, forthright, and reliable.”
What the majority does not explore is the distinct possibility that the Weather Shield officials believed that their statements did not amount to “promises,” while Weather Shield employees heard and understood these very same statements as “promises” —that is, as reliable forecasts of events, attributable to the company. In the tense atmosphere of a decertification election, this hypothesis seems not implausible, but the majority does not address it.
In its landmark Gissel Packing Company decision, the Supreme Court recognized that an employer need not make an express promise or threat before it will be interpreted by employees as such:
Any assessment of the precise scope of employer expression, of course, must be made in the context of its labor relations setting. Thus, an employer’s rights cannot outweigh the equal rights of the employees to associate freely, as those rights are embodied in § 7 and protected by § 8(a)(1) and the proviso to § 8(c). And any balancing of those rights must take into account the economic dependence of the employees on their employers, and the necessary tendency of the former, because of that relationship, to pick up intended implications of the latter that might be more easily dismissed by a more disinterested ear. Stating these obvious principles is but another way of recognizing that what is basically at stake is the establishment of a nonpermanent, limited relationship between the employer, his economically dependent employee and his union agent....
NLRB v. Gissel Packing Co., 395 U.S. 575, 617-18, 89 S.Ct. 1918, 1941-42, 23 L.Ed.2d 547 (1969) (emphasis supplied). Thus, I cannot agree with the majority’s conclusion that what the officials say they told the employees — and what the employees indicate they heard and understood — are necessarily contradictory. The Board’s decision to credit the testimony of the four employees, then, does not amount to a rejection of the AU’s credibility findings.
Further, as an objective matter, there is substantial evidence that the officials’ statements constituted promises in violation of the Act. Zirngible and Jourdan indicated that employees would get a better insurance plan, a better pension and even a raise if the decertification election succeeded, and these comments were disseminated to others. Weather Shield’s insistence that plant superintendent Alvord Selk disavowed any promises made by its officials is also instructive; his statements that “[t]he company cannot promise, threaten or interrogate” may have done little to dissuade employees that the company actually did not promise increased benefits. Combined with the closeness of the vote (a change of 7 votes out of 233 would have been sufficient to retain the union), “the whole record” indicates that substantial evidence supports the Board’s decision. Universal Camera Corp. v. NLRB, 340 U.S. 474, 488, 71 S.Ct. 456, 464, 95 L.Ed. 456 (1951). At the very least, I believe that the majority has impermissibly displaced “the Board’s choice between two fairly conflicting views.” Id.
If the Board’s view and the AU’s opinion are equally supported by substantial evidence, the Board’s view, of course, prevails. The burden is on the petitioner to show that the Board order is not supported by substantial evidence. That burden has not been met.
I therefore respectfully dissent.

. Supervisor Zirngible testified, "I just felt that if the Union was voted out Lee Shield [the company president] would be happy that it was voted out because he is, he doesn’t like unions.” Tr. 149.